                              UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


IN RE:                                                       CASE NO. 15-50805 G
                                                             CHAPTER 13
TANIKA J. CONVERSE
                                                             JUDGE CRAIG A. GARGOTTA

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Mary K. Viegelahn
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor:     HOME POINT FINANCIAL CORPORATION



Final Cure Amount


Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   5     7434                                    $20,892.56          $20,892.56          $20,892.56
Total Amount Paid by Trustee                                                             $20,892.56


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
                                                                                 CASE NO. 15-50805 G


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 6th day of November, 2019.


TANIKA J. CONVERSE                                H ANTHONY HERVOL
208 HIGHLAND PLACE                                4414 CENTERVIEW DR STE 207
CIBOLO, TX 78108                                  SAN ANTONIO, TX 78228



HOME POINT FINANCIAL CORPORATION                  Stonegate Mortgage Corporation
P O BOX 790309                                    157 S. Main St.
ST LOUIS, MO 63179                                Mansfield, OH 44901



MACKIE WOLF ZIENTZ & MANN PC        HOME POINT FINANCIAL CORPORATION
PARKWAY OFFICE CENTER SUITE 900     11511 LUNA ROAD, SUITE 300
14160 NORTH DALLAS PARKWAY          FARMERS BRANCH, TX 75234
ATTENTION: MICHAEL ZIENTZ, ATTORNEY
DALLAS, TX 75254



Mackie Wolf & Zientz, P.C.                        HOME POINT FINANCIAL CORPORATION
Attorneys At Law                                  4849 GREENVILLE AVENUE, SUITE 800
Pacific Center 1, Suite 660                       DALLAS, TX 75206
14180 North Dallas Parkway
Dallas, TX 75254



United States Trustee


Date: 11/6/2019                                              /s/ Mary K. Viegelahn
                                                             Mary K. Viegelahn
                                                             Chapter 13 Trustee
                                                             10500 Heritage Blvd, Ste. 201
                                                             San Antonio, TX 78216
